DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election of Group I, claims 15-28, in the reply filed on 09/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/29/2021.
Drawings
2)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the attachment structure comprises a circumferential groove formed in the tubular body” of claim 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
3)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 96.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
4)	Claims 16, 20-21, and 23-24 are objected to because of the following informalities:  
Claim 16, line 2, “diameter that in a relaxed state is” should read “diameter, that in a relaxed state, is” for grammatical correctness
Claim 20, line 4, “accommodating needle shield” should read “accommodating the needle shield” for grammatical correctness
Claim 21, line 1, “A needle shield remover” should read “The needle shield remover” to avoid 35 U.S.C. 112(b) lack of clarity rejection
Claim 23, line 3, “a needle shield” should read “the needle shield” to avoid 35 U.S.C. 112(b) lack of clarity rejection due to “a needle shield” being in claim 15, line 7
Claim 24, line 1, “A needle shield remover” should read “The needle shield remover” to avoid 35 U.S.C. 112(b) lack of clarity rejection
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7)	Claims 21 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “a metal tube” in line 2. However, it is unclear if this “a metal tube” is supposed to be a further recitation of “a metal tubular body” of claim 
Claim 21 recites the limitation “the formed tubular body” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the formed tubular body” as “the tubular body”, referring to “a metal tubular body” of claim 15, line 2.
Claims 25-27 recite the limitation "the attachment structure" in respective lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, due to claims 25-27 being dependent on claim 23, when “an attachment structure” is introduced in claim 24. For the purposes of examination, Examiner will interpret claims 25-27, respective lines 1, “The needle shield remover according to claim 23” as “The needle shield remover according to claim 24”.

Claim Rejections - 35 USC § 102
8)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10)	Claims 15-18, 22-23, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen (U.S. PGPUB 20170274151), hereinafter Allen.
	Regarding claim 15, Allen teaches a shield remover (as shown in Fig. 1) comprising:
	a metal [Paragraph 0020] tubular body (Fig. 1; 12) having a longitudinal axis (axis along which Fig. 4; 68 and Fig. 6; 70 run), a proximal part (Fig. 1; 14), a distal part (Fig. 1; 16), and a substantially circular cross-section (as shown in Fig. 1); and
	a slot (Fig. 1; 21 and 23) extending from a distal end of the tubular body for at least half the length of the tubular body towards a proximal end, such that at least the distal part of the tubular body may flex radially outwards relative to the longitudinal axis (as shown in Fig. 4) to exert a radially inwardly directed clamping force on a needle shield (Fig. 4; 24) accommodated by a different part of the tubular body (Examiner interprets the needle shield to be accommodated by a different part of the tubular body due to the needle shield extending beyond the distal part of the needle shield, into the proximal part of the needle shield, as the tip of the needle shield can be seen in Figs. 5-6 beyond the distal part).
	Regarding claim 16, Allen teaches the needle shield remover of claim 15, wherein the distal part of the tubular body comprises an inner diameter that in a relaxed state is smaller than an outer diameter of the needle shield that is to be accommodated by the tubular body [Paragraph 0023, lines 10-12].

	Regarding claim 18, Allen teaches the needle shield remover of claim 17, wherein the slow if formed of a gap between substantially parallel opposing edges of the rolled metal sheet (as shown in Fig. 1).
	Regarding claim 22, Allen teaches the needle shield remover according to claim 15, wherein rigid gripping member (Fig. 4; 36) protrude radially inwards from the distal part of the tubular body [Paragraph 0024].
	Regarding claim 23, Allen teaches the needle shield remover according to claim 22, wherein the rigid gripping members are radially inwardly punched structures [Paragraph 0024] (Examiner interprets “radially inwardly punched structures” to be product-by-process, where the rigid gripping members of Allen are perfectly capable of being produced through punching, when taking into account lines 16-20 of Paragraph [0024], wherein the rigid gripping member 36 may be extending “completely through” the distal end).
Regarding claim 28, Allen teaches a medicament delivery device (Fig. 4; 26) comprising:
a removable protective cap (Fig. 4; 24); and
a needle shield remover (Fig. 4; 12) axially fixed to the protective cap according to claim 15.
Claim Rejections - 35 USC § 103
11)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13)	Claims 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Julian et al. (WO2012103140), hereinafter Julian.
	Regarding claim 19, Allen teaches the needle shield remover according to claim 18, wherein the opposing edges of the proximal part of the tubular body are arranged with mutually engaging structures (Fig. 4; 22). However, Allen fails to teach wherein the mutually engaging structures are to prevent radial flexing of the proximal part of the tubular body when the distal part of the tubular body flexes radially when accommodating the needle shield.
	Julian teaches a needle shield remover (Fig. 5A) comprising:
	a tubular body (Fig. 5A; 502, 504) having a longitudinal axis (Fig. 5A; L), a proximal part (Fig. 5A; 504), a distal part (Fig. 5A; 502), and a substantially circular cross-section (as shown in Fig. 5A); and 

	wherein the slot of formed of a gap between substantially parallel opposing edges (as shown in Annotated Fig. 5A), and
	wherein the opposing edges of the proximal part of the tubular body (Fig. 5A; 508b) are arranged with mutually engaging structures (Examiner interprets the two portions of 508b as being mutually engaging structures, since they form a singular piece) to prevent radial flexing of the proximal part of the tubular body when the distal part of the tubular body flexes when accommodating the needle shield (due to the structure causing the opposing edges to meet at the proximal part of the tubular body).

    PNG
    media_image1.png
    928
    573
    media_image1.png
    Greyscale

Annotated Fig. 5A
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Allen to have the opposing edges of the proximal part of the tubular body be arranged with mutually engaging structures to prevent radial flexing of the proximal part of the tubular body when the distal part of the tubular body flexes radially when accommodating the needle shield, as taught by Julian. Doing so would have added to the stability of the overall device, as taught by Julian [Page 49, lines 5-19].

Julian teaches a needle shield remover (Fig. 5A) comprising:
	a tubular body (Fig. 5A; 502, 504) having a longitudinal axis (Fig. 5A; L), a proximal part (Fig. 5A; 504), a distal part (Fig. 5A; 502), and a substantially circular cross-section (as shown in Fig. 5A); and 
	a slot (Fig. 5A; 526b) extending from a distal end of the tubular body towards a proximal end (as shown in Fig. 5A), such that at least the distal part of the tubular body may flex radially outwards relative to the longitudinal axis to exert a radially inwardly directed clamping force on a needle shield accommodated by a different part of the tubular body [Page 39, lines 10-12], 
	wherein the slot of formed of a gap between substantially parallel opposing edges (as shown in Annotated Fig. 5A), and
	wherein the slot is formed as a partial cut-out in a distal end wall of the tubular body (as shown in Fig. 5A) such that the proximal part of the tubular body is radially rigid (due to the engagement of Fig. 5A; 508b) and the distal part of the tubular body is radially flexible [Page 39, lines 10-12].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Allen to have the proximal part of the tubular body be radially rigid and the distal part of the tubular body 
14)	Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Olson (U.S. Patent No. 7771397), hereinafter Olson.
Regarding claim 24, Allen teaches the needle shield remover according to claim 15, wherein the proximal part of the tubular body is arranged with an attachment structure (Fig. 4; 44). However, Allen fails to teach wherein the proximal part of the tubular body is arranged with an attachment structure form connecting the needle shield remover to a cap of a medicament device.
Olson teaches a needle shield remover (Fig. 2; 31) comprising:
a metal tube [Col. 2; lines 45-47] having a longitudinal axis, a proximal part (end towards “34”), a distal part (end towards “36”), and a substantially circular cross-section (due to the needle shield remover being “tubular”) [Col. 2, lines 45-47], wherein the proximal part of the tubular body is arranged with an attachment structure (Fig. 2; 34) for connecting the needle shield remover to a cap (Fig. 2; 10) of a medicament delivery device (Fig. 1; 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the proximal part of the tubular body of Allen to have an attachment structure for connecting the needle shield remover to a cap of a medicament delivery device, as taught by Olson. Doing so would allow for easier gripping, and removal, of the cap of the medicament delivery device, and therefore the needle shield, as taught by Olson [Col. 4, lines 4-23].

Regarding claim 26, Allen in view of Olson teaches the needle shield remover according to claim 24. Olsen further teaches wherein an attachment structure (Fig. 2; 36) may comprise radially outwardly directed tongues that are formed by cut-outs of the tubular body. However, Allen in view of Olson fails to teach wherein the attachment structure comprises radially outwardly directed tongues that are formed by cut-outs of the proximal end of the tubular body.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to have modified the device of Allen in view of Olson to duplicate the attachment structures 36 of Olson, such that the attachment structure 36, which comprises radially outwardly directed tongues that are formed by cut-outs, are at the proximal end of the tubular body, as it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). As the purpose of both the attachment structures of Olson, 34 and 36, are to attach the tubular body to specific portions of the rest of the device, no new or unexpected result is produced via the method of attachment.
Regarding claim 27, Allen in view of Olson teaches the needle shield remover according to claim 24, wherein the attachment structure comprises a radially outwardly 
Allowable Subject Matter
15)	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783